Citation Nr: 0123070	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-15 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REMAND

The veteran was in beleaguered status from December 14, 1941 
to April 8, 1942; was a prisoner of war from April 9, 1942 to 
June 27, 1942; was in a no casualty status from June 28, 1942 
to February 11, 1945 and had regular Philippine Army service 
from February 12, 1945 to March 20, 1946.  He died in July 
1996, and the appellant is his widow.  

In a rating decision dated February 1997, the Regional Office 
(RO) denied the appellant's claim for service connection for 
the cause of the veteran's death.  A statement received from 
the appellant in June 1997 could be construed as a notice of 
disagreement with the February 1997 determination.  See 
38 C.F.R. § 20.201 (2000).  A June 1998 rating action of the 
Regional Office (RO) again denied service connection for the 
cause of the veteran's death.  In addition, this rating 
decision denied the appellant's claim for accrued benefits.  

When this case was before the Board of Veterans' Appeals 
(Board) in February 2000, the issues of service connection 
for the cause of the veteran's death and entitlement to 
accrued benefits were denied on the basis that neither claim 
was well grounded.  Subsequently, the appellant filed an 
appeal with the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated January 31, 2001, the 
Court granted the Appellee's Motion for Remand and to Stay 
Proceedings, and vacated the Board's decision.  The Court 
directed the Board to consider the case under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By letter dated May 2001, the 
appellant was advised that she had 90 days in which to submit 
additional argument.  She provided further comments in June 
2001.

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  She argues that the 
fatal cerebrovascular accident was due to cardiovascular 
disease.  In this regard, she notes that the veteran was a 
prisoner of war and that he subsequently developed ischemic 
heart disease.  

The record reflects the fact that a chest X-ray study during 
a Department of Veterans Affairs (VA) examination in May 1993 
revealed arteriosclerosis of the thoracic aorta.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  

Because of the change in the law and the regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA and the 
implementing regulations, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the regulations.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for 
cardiovascular disease since his 
discharge from service.  After securing 
the necessary release, the RO should 
obtain any records that have not already 
been associated with the claims folder.

2.  The RO should ask the appellant to 
clarify what accrued benefits she is 
seeking.

3.  The RO should have the claims folder 
reviewed by a cardiologist who should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran had 
localized edema while a prisoner of war; 
if so, whether he later developed 
ischemic heart disease; and if such heart 
disease resulted in the cerebrovascular 
accident.  The physician should also 
comment whether the veteran's 
cardiovascular disease, however 
characterized, had its onset in service 
and, if so, whether it was related to the 
cerebrovascular accident.  The rationale 
for any opinion expressed must be set 
forth.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, and the regulations, 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), and the 
regulations are fully complied with and 
satisfied. 

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


